Citation Nr: 1750272	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-26 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 70 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016. A transcript of the hearing is associated with the electronic claims files. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas including work, family relationships, thinking and mood due to symptoms such as depression, anxiety, irritability, anger, hypervigilance, isolating behaviors, occasional suicidal ideations, sleep difficulty, nightmares, flashbacks in traffic and difficulty concentrating, but not by total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the hearing, the VLJ clarified the issue, explained an increased rating claim, and held the file open for 60 days. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remand

Previously the case was before the Board in June 2016. The case was remanded for additional development. VA treatment records from June 2013 through February 2017 have been associated with the claims file. As such the Board finds there has been compliance with the prior remand. 

III. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. § Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings, and here staged ratings are not warranted. Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.


IV. Increased Rating for PTSD

The Veteran contends he is entitled to an increased rating for his service-connected PTSD, currently rated as 70 percent disabling under Diagnostic Code 9411. PTSD is rated using the general formula for mental disorders (general formula). 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Importantly in this case, effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V). See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.
As the Veteran's claim was pending before the AOJ on August 4, 2014, a diagnosis and analysis of the Veteran's current severity of his PTSD must conform to DSM-V. See 38 C.F.R. § 4.125(a)(2016). The most recent VA examination was performed in October 2015 and thoroughly addressed the current severity of the Veteran's PTSD. In addition, the file contains VA mental health examinations performed prior to August 2014 when DSM-IV was the medical and regulatory standard and was appropriate for use by the examiners at those times.

Further, the symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 
38 C.F.R. § 4.126(a). The DSM-V does not provide a GAF score. 

The Board finds that during the appeal the Veteran's PTSD approximated no more than a 70 percent rating. The evidence of record shows that the Veteran has had occupational and social impairment with deficiencies in most areas such as work, school, family relationships, thinking and mood. The Veteran reported symptoms including ongoing depressed mood, anxiety, irritability, anger, hypervigilance difficulty sleeping, nightmares at times, isolating behaviors, occasional suicidal ideations, difficulty concentrating, flashbacks in traffic, and neglect of personal hygiene at times. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his PTSD during the appeal.

The Veteran was afforded a VA PTSD examination in February 2008. The examiner noted symptoms of nightmares, flashbacks, hypervigilance, hyper startle, increased anxiety, and social isolation. See February 2008 VA examination. On the mental status exam the Veteran was alert and oriented to time, place and person. His affect was constricted and limited in range, with a depressed and anxious mood. He denied suicidal/homicidal ideations or a psychotic thought disorder. Difficulty with recent memory was reported. Judgment was okay with limited insight. The examiner noted no impairment in the Veteran's thought process, social functioning or normal activities of daily living. A GAF of 48 was reported, with impacts on his social and martial functioning. Id.

Next, the Veteran was afforded a VA PTSD examination in October 2009. The examiner noted symptoms of depression, occasional nightmares of Vietnam, ongoing irritability, anger and isolation. See October 2009 VA examination. On the mental status examination the Veteran was casually groomed, relaxed and exhibited appropriate eye contact and was oriented to time and place. Speech was comprehensible but guarded and slow, with mild psychomotor retardation. Depression appeared to be moderate, no anxiety was reported, mild anger anhedonia, and moderate loneliness was reported. No hallucinations were reported. As to abstract thinking some concreteness was noted which could be related to his educational level. Mild impairment in concentration was noted due to obsessive preoccupation and cognition and judgment was fair. No evidence of self-injury or suicide risk was reported. The Veteran reported maintaining good relationships with his adult children. He reported visiting with friends regularly, going to the park and local community center or library several times a week. A GAF of 75 was reported with improvement in his PTSD as evidenced by decreased need for treatment. The examiner noted impairment of the Veteran's thought process, social functioning and normal activities of daily living was reported. 

Then, the Veteran was afforded a VA examination in November 2014. The examiner noted symptoms of distressing dreams, avoidant behaviors, detachment or estrangement from others, irritability, sleep disturbance, anxiety, substance related issues, social withdrawal, depressed mood, agitation and difficulty interacting with others at times. See November 2014 VA examination. The examiner noted in the past year the Veteran's overall level of functioning had remained relatively stable. Mild to moderate limitations in social interactions and adaptation were reported. Minimal limitations in concentration, persistence or pace and initiating or participating in activities of daily living was reported. Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress was noted. On the mental status exam, the Veteran was fully oriented in all spheres, and appropriately dressed. His speech was logical and goal directed. Affect was appropriate and no evidence of a psychotic process was noted. The Veteran did not report any suicidal ideations. No cognitive or memory deficits were reported. Insight was fair and judgment was unimpaired. 

Lastly, the Veteran was afforded a VA examination in October 2015. The examiner noted symptoms of significant avoidant behaviors, depression, diminished interest in important activities, irritability, hypervigilance, exaggerated startle response and sleep disturbance. See October 2015 VA examination. On the mental status exam, the Veteran was appropriately dressed and well groomed. He was oriented to person, place, time and situation. No abnormal motor movements were noted. His mood was euthymic with a congruent affect corresponding with his thought content. His thought process was logical and coherent. There was no evidence of any perceptual disturbance or delusional thinking or significant cognitive defects. Insight and judgment were good. The Veteran denied any current suicidal or homicidal ideations.  The examiner noted the Veteran meets the DSM-V criteria for PTSD. The examiner noted occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks during periods of significant stress. He reported regularly seeing family members and good friends, which are both supportive relationships and spending time volunteering at the humane society. The examiner noted the Veteran exhibits clinically significant avoidant behaviors, alterations in cognitions and mood associated with traumatic events and alterations in arousal and reactivity. 

VA treatment records have been associated with the claims file. May 2011 treatment records note a GAF of 46 with difficulty sleeping, nightmares, difficulty concentrating, irritability especially in traffic, and the Veteran reported he continued to maintain good relationships with his 4 oldest children. See May 24, 2011 VA treatment record. Treatment records in November 2011 note the Veteran reported a depressed mood, stable affect and denied suicidal or homicidal ideations. See November 16, 2011 VA psychiatry progress note. Treatment records in February 2016 note recent fatigue, a temper when driving and flashbacks when in traffic. See February 8, 2016 VA treatment record. The Veteran reported continuing to maintain good relationships with several friends, his sister, uncle and adult children. No suicidal/homicidal ideations were reported, thought processes were linear and coherent and insight/judgment was good. In November 2016 the Veteran reported transient suicidal ideation without a plan or intention. Mood was noted to be depressed with low motivation and reduced sleep, but the Veteran denied nightmares and continued to keep up with his activities of daily living. See November 2, 2016 VA treatment record.  In January 2017 treatment records the Veteran reported continued relationships with his siblings, daughter and cousins. See January 27, 2017 VA treatment record. He noted a depressed mood with poor motivation, and ongoing road rage however he continued to volunteer and take care of animals in the community, and complete his activities of daily living. On the mental status exam, his affect was limited with a linear and coherent thought process, with no suicidal/homicidal ideations or hallucinations, and good insight/judgment. 

A January 2016 letter from the Veteran's VA treatment provider noted he continues to experience intrusive distressing recollections, nightmares, intense psychological distress, physiological reactivity at exposure to cues, avoidant behaviors, diminished interest in significant activities, feelings of detachment, restricted range of affect, difficulty sleeping, irritability, difficulty concentrating, hypervigilance and an exaggerated startle response. See January 20, 2016 VA provider correspondence. His treatment provider notes the Veteran continues to be seen for medication management and group psychotherapy. Additionally in January 2017 correspondence the provider noted transient, recurrent suicidal ideations. See January 27, 2017 VA provider correspondence. 

Based on a review of the evidence of record the Board finds that no more than  a 70 percent rating  is warranted during the appeal. The Veteran has reported experiencing depression, anxiety, irritability, anger, hypervigilance, difficulty sleeping, nightmares at times, isolating behaviors, occasional suicidal ideations, avoidant behaviors, flashbacks in traffic, neglecting of personal hygiene at times and difficulty concentrating. Such symptomology is consistent with the current 70 percent rating. The Board recognizes that some of the Veteran's reported symptomology approximates the listed criteria for an evaluation in excess of 70 percent. However, the overall nature, frequency and severity of the Veteran's signs and symptoms have not risen to the level of an increased 100 percent evaluation.

As noted above the DSM-V was in use during this appeal and does not assign GAF scores. Prior to implementation of DSM-V, under DSM-IV treatment records note the Veteran had GAF scores ranging from 46 to 75. The Board has considered these scores, these are however one factor for consideration. The Veteran experienced occupational and social impairment with deficiencies in most areas and the Veteran's symptoms were contemplated by the assignment of a 70 percent rating. The Veteran's PTSD has not been characterized by total occupational and social impairment. The Veteran has not had gross impairment in his thought processes or communication, persistent delusions, grossly inappropriate behavior, or a persistent danger of hurting himself or others. While the Veteran has noted passive suicidal ideations on occasion, at no time has there been a plan or intent, or indication that further intervention has been warranted. The Veteran has consistently been oriented to time and place and continues to regularly perform activities of daily living, though at times his personal hygiene is neglected. Further, the Veteran has reported continuing to maintain positive relationships with his sister, uncle, neighbors, several friends and his adult children. Additionally, the Veteran reported volunteering in his community working with teenagers, and taking care of animals at the humane society. No memory loss for names of close relatives, the Veteran's own name or occupation has been noted. While the Veteran has reported being unable to be employed as a result of his disabilities, the Veteran is in receipt of a total disability rating based upon unemployability (TDIU). In sum the record does not support a finding of total occupational and social impairment as a result of his service-connected PTSD and associated symptoms. The Board notes that TDIU was granted from July 9, 2009 forward, in consideration of his service-connected disabilities. As such the evidence of record is against finding that the Veteran has demonstrated total occupational and social impairment, which would warrant a 100 percent rating for this period. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has reported he is unemployed but not that his mental health disability precluded all forms of gainful employment prior to July 9, 2009.  Moreover, occupational impairment has been considered as part of the rating criteria.  As such, the Board finds the issue of entitlement to TDIU, prior to July 9, 2009, has not been raised by the record. 

Additionally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 28 Vet.App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

In conclusion, all potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's PTSD. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The evidence of record does not reflect that the Veteran suffers from total occupational and social impairment, for this period, and as a result, entitlement to a rating in excess of 70 percent for PTSD is denied. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 



ORDER

Entitlement to an increased rating in excess of 70 percent for post traumatic stress disorder is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


